
	

114 HR 523 IH: Prescribe A Book Act
U.S. House of Representatives
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 523
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2015
			Mr. McGovern (for himself and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To aid and support pediatric involvement in reading and education.
	
	
 1.Short titleThis Act may be cited as the Prescribe A Book Act. 2.Pediatric involvement in reading and educationPart D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding at the end the following:
			
				22Pediatric Early Literacy Programs
 5621.DefinitionsIn this subpart: (1)Eligible entityThe term eligible entity means a nonprofit organization that has, as determined by the Secretary, demonstrated effectiveness in the following areas:
 (A)Providing peer-to-peer training to healthcare providers in research-based methods of literacy promotion as part of routine pediatric health supervision visits.
 (B)Delivering a training curriculum through a variety of medical education settings, including residency training, continuing medical education, and national pediatric conferences.
 (C)Providing technical assistance to local healthcare facilities to effectively implement a high-quality Pediatric Early Literacy Program.
 (D)Offering opportunities for local healthcare facilities to obtain books at significant discounts, as described in section 5626.
 (E)Integrating the latest developmental and educational research into the training curriculum for healthcare providers described in subparagraph (B).
 (2)Pediatric Early Literacy ProgramThe term Pediatric Early Literacy Program means a program that— (A)creates and implements a 3-part model through which—
 (i)healthcare providers, doctors, and nurses, trained in research-based methods of early language and literacy promotion, encourage parents to read aloud to their young children, and offer developmentally appropriate recommendations and strategies to parents for the purpose of reading aloud to their children;
 (ii)healthcare providers, at health supervision visits, provide each child between the ages of 6 months and 5 years a new, developmentally appropriate children’s book to take home and keep; and
 (iii)healthcare facilities create literacy-rich environments that include gently used books for waiting room use or volunteer readers to model for parents the techniques of reading aloud to young children;
 (B)demonstrates, through research published in peer-reviewed journals, effectiveness in positively altering parent behavior regarding reading aloud to children, and improving expressive and receptive language in young children; and
 (C)receives the endorsement of nationally recognized medical associations and academies. 5622.Program authorizedThe Secretary is authorized to award grants to eligible entities to enable the eligible entities to implement Pediatric Early Literacy Programs.
 5623.ApplicationsAn eligible entity that desires to receive a grant under section 5622 shall submit an application to the Secretary at such time, in such manner, and including such information as the Secretary may reasonably require.
 5624.Matching requirementAn eligible entity receiving a grant under section 5622 shall provide, either directly or through private contributions, non-Federal matching funds equal to not less than 50 percent of the grant received by the eligible entity under section 5622. Such matching funds may be in cash or in-kind.
					5625.Use of grant funds
 (a)In generalAn eligible entity receiving a grant under section 5622 shall— (1)enter into contracts with private nonprofit organizations, or with public agencies, selected based on the criteria described in subsection (b), under which each contractor will agree to establish and operate a Pediatric Early Literacy Program;
 (2)provide such training and technical assistance to each contractor of the eligible entity as may be necessary to carry out this subpart; and
 (3)include such other terms and conditions in an agreement with a contractor as the Secretary determines to be appropriate to ensure the effectiveness of such program.
 (b)Contractor criteriaEach contractor shall be selected under subsection (a)(1) on the basis of the extent to which the contractor gives priority to serving a substantial number or percentage of at-risk children, including—
 (1)children from families with an income below 200 percent of the poverty line applicable to a family of the size involved, particularly such children in high-poverty areas;
 (2)children without adequate medical insurance; (3)children enrolled in a State Medicaid program, established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or in the State Children's Health Insurance Program established under title XXI of such Act (42 U.S.C. 1397aa et seq.);
 (4)children living in rural areas; (5)migrant children; and
 (6)children with limited access to libraries. 5626.Restriction on paymentsThe Secretary shall make no payment to an eligible entity under this subpart unless the Secretary determines that the eligible entity or a contractor of the eligible entity, as the case may be, has made arrangements with book publishers or distributors to obtain books at discounts that are at least as favorable as discounts that are customarily given by such publisher or distributor for book purchases made under similar circumstances in the absence of Federal assistance.
 5627.Reporting requirementAn eligible entity receiving a grant under section 5622 shall report annually to the Secretary on the effectiveness of the program implemented by the eligible entity and the programs instituted by each contractor of the eligible entity, and shall include in the report a description of each program..
 3.Conforming amendmentThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 5618 the following:
			
				
					SUBPART 22—Pediatric Early Literacy Programs
					Sec. 5621. Definitions.
					Sec. 5622. Program authorized.
					Sec. 5623. Applications.
					Sec. 5624. Matching requirement.
					Sec. 5625. Use of grant funds.
					Sec. 5626. Restriction on payments.
					Sec. 5627. Reporting requirement..
		
